Citation Nr: 0006869	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-45 548 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount calculated as $2,492.12.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1945.  He died in August 1988.  The claimant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 decision by the 
Jackson, Mississippi Committee on Waivers and Compromises 
(Committee) which denied waiver in the amount of $2,492.12.

The Board notes that a September 1996 letter in the claims 
file stated that the VA Debt Management Center in Fort 
Snelling, Minnesota had accepted $800 as full settlement for 
the claimant's debt.  However, there is no indication of 
record that the $800 was paid.  The Board notes that there is 
confusion in this case as both the Jackson RO and the VA Debt 
Management Center in Fort Snelling, Minnesota have addressed 
the claimant's overpayment.  Thus, in view of the decision 
below, the Jackson RO should contact the VA Debt Management 
Center in Fort Snelling, Minnesota and determine the status 
of the claimant's account. 

Finally, the Board observes that the claimant in June 1994 
and January 1996 statements requested reinstatement of her 
death pension benefits.  These appear to be claims for 
entitlement to death pension.  It does not appear that the RO 
has addressed these claims.  The Court has noted that 38 
U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the claimant's claims for 
reinstatement of death pension have been addressed.


FINDINGS OF FACT

1.  The claimant was awarded death pension benefits in 
January 1989. 

2.  The RO notified the claimant in subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and that she should 
notify the VA of any changes in income. 

3.  In February 1993, subsequent to an income verification 
match with IRS, the RO determined that the claimant received 
unreported income of $22,453 for 1990, and failed to report 
this income to the VA.

4.  In April 1993, the claimant's death pension benefits were 
terminated effective February 1, 1990, based her receipt of 
unreported income.  This action created an overpayment of 
$2,492.12.

5.  The claimant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith. 

6.  Recovery of the overpayment would be against the 
principles of equity and good conscience.



CONCLUSION OF LAW

The overpayment was not due to the claimant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$2,492.12 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant asserts on appeal that the unearned income 
attributed to her was given to her children.  The claimant 
contends that recovery of the overpayment of VA death pension 
benefits in the amount of $2,492.12 should be waived as she 
is in her 60's and her health is not good and that such 
action would result in undue financial hardship on her.  The 
Board observes that claimant was in her 60's at the time this 
claim began in 1993; however, she would now be in her 70's.  
(The Board notes that there is a statement in the record from 
the RO indicating that the claimant is in her 90's; however, 
documentation of record shows that she was born in 1928.)

The evidence in this case shows that the claimant was awarded 
death pension benefits in January 1989.  The claimant filed 
several Eligibility Verification Reports (VA Form 21-0518) 
(EVRs) from 1989 to 1993 which reflected that the claimant's 
monthly income was from SSA benefits and small amount of 
income from poll work.  In several award letters, including 
one sent in September 1989, the claimant was notified of her 
responsibility to promptly notify the VA of any changes in 
income as failure to do so may result in the creation of an 
overpayment.  According to the RO, evidence from an income 
verification match with IRS revealed that the claimant 
received unreported income in the amount of $22,453 in 1990.  
In a February 1993 letter, the RO notified the claimant that 
it proposed to reduce her death pension benefits effective 
from February 1, 1990.  Thereafter, the RO, by means of an 
April 1993 letter, terminated payment of the claimant's death 
pension benefits, effective February 1, 1990.  That 
termination of benefits resulted in an overpayment in the 
amount of $2,492.12, representing the death pension benefits 
paid to the claimant on and after February 1, 1990, the 
effective date of the termination of those benefits.

In May 1993, correspondence was received from the claimant 
requesting waiver of the debt as recovery would cause undue 
financial hardship.  The February 1994 Committee decision on 
waiver of the indebtedness, while noting that the claimant 
was "significantly at fault" as to the creation of the 
overpayment, as a consequence of her failure to notify the VA 
promptly that she had unearned income, did not specifically 
find fraud, misrepresentation of a material fact, or bad 
faith.  The Committee did find that she was at fault in the 
creation of the overpayment, since she failed to provide the 
VA with pertinent information.  

An appellant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(1999).

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1999) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  The recovery of any 
payment may not be waived if there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking a waiver of the recovery of the payment.  The 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the claimant.  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1999).

Upon review of the record, the Board notes that although the 
claimant has reported that the income she received in 1990 
was for her children she did not submit documentation in 
support of such.  It is noted that the claimant, in multiple 
award letters, was clearly informed of her responsibility to 
notify the VA promptly with regard to changes in income and 
that failure to do so would result in the creation of an 
overpayment in her account.  Nevertheless, even though she 
reported such income to the Internal Revenue Service (IRS) in 
tax returns, the claimant failed to advise the VA of her 
unearned income despite being warned of the consequences of 
any failure to report income changes promptly.  Therefore, 
the Board finds that the claimant's actions in failing to 
notify the VA promptly with regard to her unearned income 
contributed substantially to the creation of debt.

Nevertheless, the Board finds that it would create undue 
hardship for the claimant to repay the overpayment.  Her 
January 1996 financial status report reflected that the 
claimant's total monthly income was $378.30 and total monthly 
expenses totaled $447.52, which included $128.52 for 
utilities, $100 for food, and $219 for other itemized living 
expenses.  Thus, the Board notes that the claimant's monthly 
expenses exceeds her meager annual income and that the 
claimant, in reporting her expenses, did not report any major 
medical or clothing expenses.  Additionally, she indicated 
that she is surviving on only $100 per month, approximately 
$25 per week for food.  While the claimant did report 
$1,222.38 cash in the bank, based on the appellant's 
expenses, it is conceivable that this cash was used up 
quickly.  Based on the life expectancy, income, and expenses 
of the claimant, the Board concludes that recovery of the 
overpayment of $2.492.12 would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is granted.


ORDER

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $2,492.12 is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

